UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 99-4327
IRMA JEANETTE CHANGTIN,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 00-4054
WILLIAM WALLACE HILL,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
             Deborah K. Chasanow, District Judge.
                        (CR-98-67-DKC)

                      Argued: April 4, 2001

                      Decided: May 18, 2001

    Before WIDENER and NIEMEYER, Circuit Judges, and
   Lacy H. THORNBURG, United States District Judge for the
    Western District of North Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.
2                    UNITED STATES v. CHANGTIN
                             COUNSEL

ARGUED: Frederick Arnold Douglas, LEFTWICH & DOUGLAS,
P.L.L.C., Washington, D.C., for Appellant Changtin; Marc Seguinot,
SMITH & GREENE, P.L.L.C., Fairfax, Virginia, for Appellant Hill.
Steven Michael Dettelbach, Assistant United States Attorney, Green-
belt, Maryland, for Appellee. ON BRIEF: Lynne A. Battaglia, United
States Attorney, Deborah A. Johnston, Assistant United States Attor-
ney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In this appeal, Irma Changtin and William Wallace Hill challenge
their drug-related convictions. Changtin also challenges her sentence.
Finding no error, we affirm.

                                   I

   Changtin and Hill were charged, along with several other individu-
als, in a seventeen-count, superseding indictment, dated May 13,
1998, with conspiracy to distribute and to possess with intent to dis-
tribute cocaine and cocaine base, in violation of 21 U.S.C. § 846 and,
derivatively, 21 U.S.C. § 841. Changtin was charged additionally, in
three counts, with laundering drug money through automobile pur-
chases, in violation of 18 U.S.C. § 1956, and Hill was charged addi-
tionally with cocaine distribution, in violation of 21 U.S.C. § 841.

  Before trial, the ringleader of the conspiracy, Changtin’s boyfriend,
Heath Lewis, reached an agreement with the government in which he
agreed to plead guilty and testify against his co-conspirators in
exchange for the government’s recommendation of a 20-year sen-
                      UNITED STATES v. CHANGTIN                       3
tence. At trial, Lewis explained generally to the jury that he and his
colleagues purchased and sold kilogram quantities of cocaine and
cocaine base for several years in and around Silver Spring, Maryland.
He also testified against both Changtin and Hill specifically. Chang-
tin, he said, "stashed" cocaine and a gun for him and created false
documents so that he could conceal his identity when conducting cer-
tain transactions relating to his business. Lewis also testified that he
laundered his drug money by purchasing several automobiles — three
in two and one-half months — that Changtin assisted him by putting
the cars in her name, and that she helped him develop an alias under
which he purchased another car.

    Hill, on the other hand, was at times Lewis’ customer, competitor,
supplier, and joint venturer. On one occasion in particular, Lewis tes-
tified, he and Hill agreed to travel to New York to purchase $75,000
worth of cocaine. The two men and Shawn McCants, a third co-
conspirator, made the trip and successfully purchased the cocaine.
Afterwards, because Hill and McCants expressed fear that McCants’
mother would discover the cocaine if they kept it at McCants’ resi-
dence, Lewis "stashed" Hill’s share of the cocaine at his apartment.

   Based on this testimony and other evidence, the jury convicted
both Hill and Changtin of conspiracy, Changtin on the three money
laundering counts, and Hill on the single distribution count. The dis-
trict court sentenced Changtin to four 151-month terms, to be served
concurrently, and Hill to two 151-month terms, to be served concur-
rently.

   On appeal, Changtin argues that (1) the evidence was insufficient
to support her drug conspiracy conviction; (2) the evidence was insuf-
ficient to support her money laundering convictions; (3) the district
court erred when it held her responsible for 3.5 to 5 kilograms of
cocaine; and (4) her attorney’s conflict of interest rendered his repre-
sentation of her constitutionally inadequate. Hill also challenges the
sufficiency of the evidence supporting his conspiracy conviction and
the adequacy of his allegedly conflicted counsel’s representation of
him at trial.

                                   II

  Changtin and Hill first contest the sufficiency of the evidence sup-
porting their convictions for conspiracy to distribute and possess with
4                     UNITED STATES v. CHANGTIN
intent to distribute cocaine and cocaine base. When reviewing such
claims, we determine whether there was sufficient evidence, when
considered in a light most favorable to the Government, from which
a rational jury could have concluded that the defendant was guilty
beyond a reasonable doubt. See United States v. Phan, 121 F.3d 149,
152 (4th Cir. 1997).

   Changtin acknowledges that the acts of which she was accused —
"stashing" cocaine and a gun, among others — are sufficient to give
rise to conspiratorial liability under 21 U.S.C. § 846. See United
States v. Burgos, 94 F.3d 849, 858-59 (4th Cir. 1996) (en banc). Nev-
ertheless, she challenges the sufficiency of such evidence because it
was provided only by Lewis, "an admitted felon who, by his own
admission, was testifying so that he could ‘cop’ to twenty years rather
than spending the rest of his life behind bars." She argues that testi-
mony given in these circumstances, standing alone, is insufficient to
support her conviction.

   Even assuming that Lewis’ testimony provided the only evidence
of Changtin’s participation in the conspiracy, the established law of
this Circuit holds that "the uncorroborated testimony of an accomplice
may be sufficient to sustain a conviction." United States v. Baker, 985
F.2d 1248, 1255 (4th Cir. 1993). This rule is simply a corollary of the
notion that in reviewing a conviction on sufficiency grounds, we view
the evidence in a light most favorable to the government and do not
question the credibility of the government’s witnesses. See United
States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998). Accordingly, we
find Changtin’s argument to be without merit.

  Hill, on the other hand, admits that the evidence proved that he sold
drugs. But he disputes the notion that he and Lewis conspired with
one another, noting (1) that Lewis testified that he and Hill were com-
petitors at times; (2) that the evidence shows, at most, that Hill and
Lewis had a buyer-seller relationship; and (3) that all of the drug evi-
dence in the case was found in Lewis’ residence rather than Hill’s.

   To support a conviction for conspiracy, the government must prove
(1) the existence of an agreement between two or more persons to
engage in conduct that violates the criminal laws of the United States
and (2) the defendant’s participation in that agreement. See United
                      UNITED STATES v. CHANGTIN                         5
States v. Campbell, 980 F.2d 245, 249 (4th Cir. 1992). The evidence
in the record, when viewed in a light most favorable to the govern-
ment, unequivocally showed that Hill and Lewis conspired with each
other to make the $75,000 purchase of cocaine in New York, a pur-
chase that they accomplished, and that they agreed that Lewis would
keep Hill’s share of that cocaine for some time. Moreover, Lewis and
Hill jointly endeavored to obtain fake identification cards to assist
them in their drug distribution activities. In addition, in 1997, Hill and
Lewis "recompressed" cocaine together, thus easing the distribution
of the cocaine. And throughout the time period at issue, Lewis served
as the supplier for Hill’s retail operations, routinely selling drugs to
Hill for resale on the understanding that "if he got it through me, then
I would reap some of the benefits." Cf. United States v. Hines, 717
F.2d 1481, 1489-90 (4th Cir. 1983) (noting that "chain" and "multi-
level" conspiracies can constitute a single conspiracy).
"[C]ontemporary drug conspiracies [can] contemplate[ ] . . . only a
loosely-knit association of members linked only by their mutual inter-
est in sustaining the overall enterprise of catering to the ultimate
demands of a particular drug consumption market." United States v.
Banks, 10 F.3d 1044, 1054 (4th Cir. 1993). It is of no import that all
of the drug evidence in the case was found in Lewis’ residence rather
than Hill’s.

  The evidence produced at trial readily supports Hill’s conspiracy
conviction.

                                   III

  Changtin contends also that the evidence was insufficient to sup-
port her three convictions for money laundering.

   The money laundering statute provides punishment for any person
who, "knowing that the property involved in a financial transaction
represents the proceeds of some form of unlawful activity, conducts
or attempts to conduct such a financial transaction which in fact
involves the proceeds of specified unlawful activity . . . knowing that
the transaction is designed in whole or in part . . . to conceal or dis-
guise the nature, the location, the source, the ownership, or the control
of the proceeds of specified unlawful activity." 18 U.S.C.
§ 1956(a)(1)(B)(i). Changtin was indicted and convicted on the theory
6                    UNITED STATES v. CHANGTIN
that her purchases of three different automobiles on Lewis’ behalf
constituted "financial transactions" within the meaning of the statute.
She argues that the evidence was insufficient to prove that she knew
(1) that the proceeds used to purchase the automobiles constituted
drug money and (2) that the transactions were designed to conceal or
disguise these proceeds.

   The evidence in the record, however, was ample to show that
Changtin knew that Lewis was a drug dealer and derived his money
from drug dealing. Lewis testified that he told Changtin that he was
a drug dealer, that she stored cocaine for him, and that he cooked
crack cocaine in her presence on at least two occasions. A rational
jury could have easily concluded from this evidence that Changtin
knew that the funds Lewis gave her to purchase the automobiles were
the proceeds of drug money. See United States v. Campbell, 977 F.2d
854, 858-59 (4th Cir. 1992) (finding sufficient evidence of knowledge
where the defendant suspected that funds might have been drug
money and was aware of launderer’s posh lifestyle). Moreover, given
her awareness of the nature of the funds at issue, Changtin’s knowl-
edge that the transactions were designed to conceal or disguise the
proceeds could have been inferred from the transactions’ irregular
nature. See id. at 858 n.5. Here, the automobile purchases were of a
highly suspicious variety. Title to the automobiles was put in Chang-
tin’s name despite the fact she never drove them, and Lewis bought
three expensive cars within a two-month time period. A rational jury
could have concluded from this evidence that Changtin knew that the
transactions were designed to hide drug proceeds. That conclusion
would have been bolstered by testimony that FBI agents told Chang-
tin that one of the automobiles "was part of the drug activity and drug
purchases," as well as by the false exculpatory statements subse-
quently given by Changtin to the IRS about the purchases.

                                  IV

   Changtin also argues that the district court erred when, in sentenc-
ing her, it attributed between 3.5 and 5 kilograms of cocaine to her.
We review a sentencing court’s factual determinations of drug quan-
tity for clear error. See United States v. Love, 134 F.3d 595, 606 (4th
Cir. 1998).
                      UNITED STATES v. CHANGTIN                        7
   At Changtin’s sentencing hearing, Lewis testified that he stored a
bag containing four kilograms of cocaine at Changtin’s apartment
between July 1995 and July 1996; that he periodically removed
cocaine from the bag and sold it; and that he replenished the "stash"
with a kilogram or more of cocaine "at least once a week." Based on
this testimony, the district court found:

    3.5 but less than 5 kilograms was foreseeable under the tes-
    timony I find most reliable. . . . It was, therefore, a substan-
    tial period of time, and whether it was daily, ever[y] other
    day or weekly that he sold and replenished, she knew what
    he was doing was dealing and I find that quantity reasonably
    foreseeable to her in terms of her assistance.

In light of Lewis’ testimony, that conclusion was not clearly errone-
ous. Indeed, Lewis’ testimony tended to show, if anything, that far
more than five kilograms of cocaine were stored in Changtin’s apart-
ment over the course of the conspiracy.

                                   V

   Finally, both Changtin and Hill raise claims of ineffective assis-
tance of counsel based on their trial lawyers’ prejudicial conflicts of
interest. Changtin argues here, as she did below in a motion for a new
trial, that Goodwin Oyewole, her trial attorney, unethically prepared
an affidavit for Lewis and failed to cross-examine Lewis effectively
out of a fear that his ethical breach would be exposed. Hill, on the
other hand, asserts that his trial counsel, Gregory Lattimore, faced a
conflict of interest through his simultaneous representation of Hill and
McCants, who was indicted in a parallel narcotics case.

   Under Strickland v. Washington, 466 U.S. 668 (1984), a plaintiff
asserting a claim for ineffective assistance of counsel must show (1)
that her counsel’s performance was below the level expected of a rea-
sonably competent attorney, and (2) that there is "a reasonable proba-
bility that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different." Id. at 694; see also Mickens
v. Taylor, 240 F.3d 348, 359-60 (4th Cir. 2001) (en banc) (holding
that a habeas petitioner asserting a conflict of interest of which the
trial court should have known must show that the conflict had an
8                     UNITED STATES v. CHANGTIN
adverse effect on his representation), cert. granted, No. 00-9285, ___
S. Ct. ___, 2001 WL 348935 (Apr. 16, 2001). Nevertheless, such
claims should be raised in a 28 U.S.C. § 2255 habeas motion in the
district court rather than on direct appeal "unless the record conclu-
sively shows ineffective assistance." United States v. Williams, 977
F.2d 866, 871 (4th Cir. 1992). Because the record at this stage does
not conclusively establish the constitutional ineffectiveness of either
of the defendants’ counsel, we dismiss these claims without prejudice
so that they may be brought in a subsequent proceeding under 28
U.S.C. § 2255.

    For the foregoing reasons, the judgments of the district court are

                                                          AFFIRMED.